Exhibit 10.23


EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of August
4, 2017, between Rosetta Stone Ltd., a Virginia corporation (together with its
successors and assigns, the “Company”), and Mr. Mathew N. Hulett (“Executive”).
Recitals
The Company and Executive desire to enter into an agreement pursuant to which
the Company will employ Executive as its President Language subject to the terms
and conditions of this Agreement.
Agreement
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the parties agree as follows:
1.Employment.
The Company hereby engages Executive to serve as the President Language of the
Company and its Affiliates, and Executive agrees to serve the Company and its
Affiliates, during the Service Term (as defined in Section 4 below) in the
capacities, and subject to the terms and conditions, set forth in this
Agreement.
2.    Duties.
During the Service Term, Executive, as President Language of the Company, shall
have all the duties and responsibilities customarily rendered by President
Language of companies of similar size and nature and such other duties and
responsibilities as may be delegated from time to time by the Chief Executive
Officer of the Company (“Chief Executive Officer”) in his sole discretion.
Executive will report to the Chief Executive Officer.
Executive will devote his best efforts and substantially all of his business
time and attention (except for vacation periods and periods of illness or other
incapacity) to the business of the Company and its Affiliates. With the prior
written consent of the Chief Executive Officer, Executive will be permitted to
serve on the boards of other companies so long as such service does not
unreasonably interfere and/or create unmanageable conflicts of interest with his
duties to the Company.
3.    Employment Term.
Unless Executive’s employment under this Agreement is sooner terminated as a
result of Executive’s resignation or termination in accordance with the
provisions of Section 5 below, Executive’s term of employment (“Service Term”)
under this Agreement shall commence on the date hereof and shall continue for a
period of one (1) year, and at the end of each year it shall renew and extend
automatically for an additional one (1) year (such date and each annual
anniversary thereof, a “Renewal Date”), unless the Company or Executive provides
written notice of its intention


1

--------------------------------------------------------------------------------




not to extend the term of the Agreement at least 90 days’ prior to the
applicable Renewal Date provided, however, that either party may terminate this
Agreement pursuant to Section 5.
4.    Salary, Bonus and Benefits.
The Compensation Committee (the “Compensation Committee”) of the Board of
Directors (the “Board”) shall make all decisions related to Executive’s
compensation
(a)    Base Salary. During the Service Term, the Company will pay Executive a
base salary (the “Annual Base Salary”) as the Board may designate from time to
time. The initial Annual Base Salary shall be at the rate of $350,000 per annum
paid in accordance with the Company’s customary payroll practices (minus all
applicable withholdings and deductions). Executive’s Annual Base Salary for any
partial year will be prorated based upon the number of days elapsed in such
year. The Annual Base Salary may be increased (but not decreased) from time to
time during the Service Term by the Board based upon the Company’s and
Executive’s performance.
(b)    Annual Bonus. The Executive will be eligible to participate in the annual
bonus plan (the “Annual Bonus”) and be eligible to receive an Annual Bonus with
a target value of Sixty percent (60%) of his Annual Base Salary upon one hundred
percent (100%) achievement of annual objectives, beginning with the Company’s
2018 fiscal year. For subsequent years, the Annual Bonus target as a percentage
of then-current Annual Base Salary, may be adjusted, but may not be less than
Sixty percent (60%) of the Executive’s then-current Annual Base Salary. The
bonus, if any, will be determined by the Board based upon the Company’s
achievement of financial performance goals and other objectives, as determined
by the Compensation Committee for each fiscal year of the Company.
(c)    Annual Equity. The Executive will be eligible to participate in the
annual equity plan (the “Annual Equity”) and be eligible to receive an Annual
Equity with a target value of Seventy-Five percent (75%) of his Annual Base
Salary upon one hundred percent (100%) achievement of annual objectives,
beginning with the Company’s 2018 fiscal year. For subsequent years, the Annual
Equity target as a percentage of then-current Annual Base Salary, may be
adjusted, but may not be less than Seventy-Five percent (75%) of the Executive’s
then-current Annual Base Salary. The equity, if any, will be determined by the
Board based upon the Company’s achievement of financial performance goals and
other objectives, as determined by the Compensation Committee for each fiscal
year of the Company. Executive shall be eligible to receive annual equity awards
in accordance with equity compensation arrangements established by the
Compensation Committee. The grants shall have such terms as are determined by
the Compensation Committee in accordance with the current stock plan in place at
time of grant.
(d)    Benefits.
(i)    Executive and, to the extent eligible, his dependents, shall be entitled
to participate in and receive all benefits under any welfare or pension benefit
plans and programs made available to the Company’s senior level executives or to
its employees generally (including, without limitation, medical, disability and
life insurance programs, accidental death and dismemberment protection, leave
and


2

--------------------------------------------------------------------------------




participation in retirement plans and deferred compensation plans), subject to
the generally applicable eligibility, participation, and other provisions of the
various plans and programs and laws and regulations in effect from time to time.
(ii)    The Company shall reimburse Executive for all reasonable, ordinary and
necessary business expenses incurred during the Service Term in the performance
of his services hereunder in accordance with the policies of the Company as they
are from time to time in effect and subject to Section 15.
(iii)    Executive shall be provided paid time off including vacation, sick
days, holidays and shall be entitled to medical, disability, family and other
leave in accordance with Company policies as in effect from time to time for
senior executives.
(iv)    Notwithstanding anything to the contrary contained above, the Company
shall be entitled to terminate or reduce any employee benefit enjoyed by
Executive pursuant to the provisions of this Section 3(d).
(e)    Sign-on Equity. Executive will receive an initial equity grant, of
Twenty-Five Thousand Shares (with an estimated total value of Two Hundred Sixty
Seven Thousand Five Hundred Dollars ($267,500)), consisting of a performance
stock unit award representing Fifty percent (50%) of such value and a restricted
stock award grant representing Fifty percent (50%) of such value, subject to the
terms of the Rosetta Stone Inc. 2009 Omnibus Incentive Plan, as amended, and the
applicable form of award agreement. The performance stock unit award subject to
being earned by the achievement of the 2018 financial performance targets of the
2017/2018 LTIP set by the Compensation Committee, and to vest 50% by March 2018
and 50% by March 2019. The restricted stock award shall each vest annually in
four (4) equal installments on the first, second, third and fourth anniversaries
of the date of employment, provided that Executive remains employed with the
Company on such vesting date.
(f)    Sign On Bonus. Executive shall receive a one-time cash signing bonus in
the amount of $50,000, subject to taxes and applicable withholdings, payable
within the first sixty (60) days following hire date. If Executive voluntarily
terminates employment with the Company, without Good Reason, or if the Executive
is terminated by the Company for Cause, as defined below, within twelve (12)
months of receiving the cash signing bonus, the Executive agrees to reimburse
the Company 100% of the cash signing bonus within thirty (30) days of the
effective date of termination.
5.    Termination.
Executive’s employment with the Company shall cease upon the first of the
following events to occur:
(a)    Immediately upon Executive’s death.
(b)    Upon thirty (30) days’ prior written notice by Executive to the Company
of Executive’s voluntary retirement at age 65 or older.


3

--------------------------------------------------------------------------------




(c)    Upon thirty (30) days’ prior written notice by the Company to Executive
of the Executive’s termination due to Disability. “Disability” means (i)
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company. A determination of Disability may be made by a physician selected or
approved by the Company and, in this respect, Executive shall submit to an
examination by such physician upon request by the Company. Immediately upon
delivery to Executive of a written notice from the Company that Executive has
been terminated with or without Cause. “Cause” shall mean termination for any of
the following:
(i)    Executive (a) commits a felony or a crime involving moral turpitude or
commits any other act or omission involving fraud, embezzlement or any other act
of dishonesty in the course of his employment by the Company which conduct
damages the Company or an Affiliate; (b) substantially and repeatedly fails to
perform duties of the office held by Executive as reasonably directed by the
Board of Directors (the “Board”) and/or the Chief Executive Officer, (c) commits
gross negligence or willful misconduct with respect to the Company or an
Affiliate; (d) commits a material breach of this Agreement that is not cured
within ten (10) days after receipt of written notice thereof from the Board
and/or Chief Executive Officer; (e) fails, within ten (10) days after receipt by
Executive of written notice thereof from the Board and/or Chief Executive
Officer, to correct, cease or otherwise alter any failure to comply with
instructions or other action or omission which the Board and/or Chief Executive
Officer reasonably believes does or may materially or adversely affect the
Company’s or an Affiliate’s business or operations, (h) misappropriates funds or
assets of the Company or an Affiliate for personal use or willfully violates the
Company policies or standards of business conduct as determined in good faith by
the Board and/or Chief Executive Officer.
(d)    Upon Executive’s voluntary resignation by the delivery to the Chief
Executive Officer of a written notice from Executive that Executive has resigned
with or without Good Reason. “Good Reason” shall mean Executive’s resignation
from employment with the Company after the occurrence of any of the following
events without Executive’s consent: (i) a material diminution in Executive’s
Annual Base Salary, duties, authority or responsibilities from the Annual Base
Salary, duties, authority or responsibilities as in effect at the commencement
of the Service Term, (ii) a material breach of the Agreement by the Company, or
(iii) a relocation of Executive’s primary place of employment to a geographic
area more than fifty (50) miles from the Company’s office in Seattle,
Washington; provided, that the foregoing events shall not be deemed to
constitute Good Reason unless Executive has notified the Company in writing of
the occurrence of such event(s) within sixty (60) days of such occurrence and
the Company has failed to have cure such event(s) within thirty (30) business
days of its receipt of such written notice and termination occurs within one
hundred (100) days of the event.


4

--------------------------------------------------------------------------------




6.    Rights on Termination.
(a)    If during the Service Term Executive’s employment is terminated under
Section 5 above (x) by the Company without Cause or (y) by Executive with Good
Reason, then:
(i)    The Company shall pay to Executive, at the times specified in
Section 6(a)(v) below, the following amounts:
(1)    the Accrued Obligation;
(2)    a single lump sum payment in cash equal to one times the Annual Base
Salary in effect immediately prior to the Termination Date; and
(3)    a single lump sum payment in cash equal to the product of (x) the monthly
basic life insurance premium applicable to Executive’s basic life insurance
coverage immediately prior to the Termination Date and (y) twelve (12).
(4)     The Company will pay Executive his Annual Bonus for the fiscal year of
termination, in an amount equal to a pro rata portion of the bonus payout based
on actual performance as if Executive had remained an employee throughout the
fiscal year of the Termination Date, paid at the same time as other recipients
receive their Annual Bonus for that fiscal year and in accordance with the terms
of the then-current Company bonus policy.
The amounts described in Section 6(a)(i)(2), (3) and (4) above shall be referred
to herein as the “Severance Payments.”
(ii)    The Company shall provide professional outplacement and counseling
services through an outplacement firm chosen by the Company for twelve (12)
months from the Termination Date to assist Executive in his search for other
employment.
(iii)    Upon Executive’s termination, Executive and his spouse and eligible
dependents, as applicable, may elect health care coverage for up to eighteen
(18) months from his last day of work at the Company pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). 
Subject to Section 6(a)(v) below, the Company will pay for up to [twelve (12)
months], on an after-tax basis, the portion of Executive’s COBRA premiums for
such coverage that exceeds the amount that Executive would have incurred in
premiums for such coverage under the Company’s health plan if then employed by
the Company; provided, however, the Company’s obligation shall only apply to the
extent COBRA coverage is elected and in effect and Executive remains eligible
for COBRA coverage during such period.
The amounts described in Section 6(a)(ii) and (iii) above shall be referred to
herein as the “Severance Benefits.”


5

--------------------------------------------------------------------------------




(iv)    Payments and benefits provided to Executive under this Section 6 (other
than the Accrued Obligation) are contingent upon Executive’s execution of a
release substantially in the form of Exhibit A hereto and such release becoming
irrevocable within sixty (60) days following his termination of employment.
(v)    The Company shall pay Executive the amounts specified in
Sections 6(a)(i)(1), (2), and (3) within sixty (60) days after the Termination
Date and the amounts specified in Section 6(a)(i)(4) in accordance with the
terms of the then-current Company bonus policy, except that the Accrued
Obligation will be paid earlier if required by law; provided, however, that in
no event shall the timing of Executive’s execution of the release, directly or
indirectly, result in his designating the calendar year of payment, and if a
payment that is subject to execution of the release could be made in more than
one taxable year, such payment shall be made in the later taxable year.
Notwithstanding the forgoing, if the Executive is deemed on the Termination Date
to be a Specified Employee, then with regard to any Severance Payment or other
payment or benefit under this Agreement that is “deferred compensation” within
the meaning of Section 409A and which is paid as a result of the Executive’s
Separation from Service, such payment or benefit shall be made or provided at
the date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of such Separation from Service of the Executive, and (B)
the date of the Executive’s death (the “Delay Period”). Upon the expiration of
the Delay Period, all payments and benefits delayed pursuant to the preceding
sentence (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum with interest at the six (6)-month U.S. Treasury Rate in
effect on the date of Executive’s Separation From Service, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
(b)    If the Company terminates Executive's employment for Cause, if Executive
dies or is Disabled, or if Executive resigns without Good Reason, the Company's
obligations to pay any compensation or benefits under this Agreement will cease
effective as of the Termination Date and the Company shall pay to Executive the
Accrued Obligation within sixty (60) days following the Termination Date or
earlier if required by law. Following such payments, the Company shall have no
further obligations to Executive, other than as may be required by law or the
terms of an employee benefit plan of the Company.
(c)    Notwithstanding the foregoing, the Company's obligation to Executive for
Severance Payments or Severance Benefits under Section 6(a) above shall cease if
Executive is in violation of the provisions of Section 8 or 9 below.
(d)    Notwithstanding the foregoing, if Executive retires at age sixty-five
(65) or older, the Company shall pay the Executive: (i) the Accrued Obligation
within sixty (60) days after the Termination Date or earlier if required by law,
and (ii) a pro rata portion of the Annual Bonus payout based on actual
performance as if Executive had remained an employee throughout the fiscal year


6

--------------------------------------------------------------------------------




of the Termination Date, paid at the same time as other recipients receive their
Annual Bonus for that fiscal year and in accordance with the terms of the
then-current Company bonus policy. No other amounts will be payable by the
Company, other than as may be required by law or the terms of an employee
benefit plan of the Company.
7.    Representations of Executive.
Executive hereby represents and warrants to the Company that the statements
contained in this Section 7 are true and accurate as of the date of this
Agreement and understands that [his/her] employment and the effectiveness of
this agreement is subject to the successful results of a pre-employment
background check and verification of immigration status.
(a)    Employment Restrictions. Executive is not currently a party to any non-
competition, non-solicitation, confidentiality or other work-related agreement
that limits or restricts Executive’s ability to work in any particular field or
in any particular geographic region, whether or not such agreement would be
violated by this Agreement.
8.    Confidential Information; Proprietary Information, etc.
(a)    Obligation to Maintain Confidentiality. Executive acknowledges that any
Proprietary Information disclosed or made available to Executive or obtained,
observed or known by Executive as a direct or indirect consequence of his
employment with or performance of services for the Company or any of its
Affiliates from the time the Executive enters this Agreement through the
duration of his performance of services for, or employment with, any of the
foregoing Persons (whether or not compensated for such services) are the
property of the Company and its Affiliates. Therefore, Executive agrees that,
other than in the course of performance of his duties as an employee of the
Company, he will not at any time from the time the Executive enters into this
Agreement (whether before, during or after Executive’s term of employment)
disclose or permit to be disclosed to any Person or, directly or indirectly,
utilize for his own account or permit to be utilized by any Person any
Proprietary Information or records pertaining to the Company, its Affiliates and
their respective business for any reason whatsoever without the Chief Executive
Officer’s consent, unless and to the extent that (except as otherwise provided
in the definition of Proprietary Information) the aforementioned matters become
generally known to and available for use by the public other than as a direct or
indirect result of Executive’s acts or omissions to act. Executive agrees to
deliver to the Company at the termination of his employment, as a condition to
receipt of the Severance Payments, or at any other time the Company may request
in writing (whether during or after Executive’s term of employment), all records
pertaining to the Company, its Affiliates and their respective business which he
may then possess or have under his control. Executive further agrees that any
property situated on the Company’s or its Affiliates’ premises and owned by the
Company or its Affiliates, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company or its
Affiliates and their personnel at any time with or without notice. Nothing in
this Section 8(a) shall be construed to prevent Executive from using his general
knowledge and experience in future employment so long as Executive complies with
this Section 8(a) and the other restrictions contained in this Agreement.


7

--------------------------------------------------------------------------------




(b)    Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or records) (“Work Product”) belong to
the Company or such Affiliate and Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such Affiliate. Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Affiliate shall own all
rights therein. To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns and agrees to assign to Company or such
Affiliate all right, title and interest, including without limitation, copyright
in and to such copyrightable work. Executive shall promptly disclose such Work
Product and copyrightable work to the Chief Executive Officer and perform all
actions reasonably requested by the Chief Executive Officer (whether during or
after Executive’s term of employment) to establish and confirm the Company’s or
its Affiliate’s ownership (including, without limitation, execution of
assignments, consents, powers of attorney and other instruments).
Notwithstanding anything contained in this Section 8(b) to the contrary, the
Company’s ownership of Work Product does not apply to any invention that
Executive develops entirely on his own time without using the equipment,
supplies or facilities of the Company or Affiliates or any Proprietary
Information (including trade secrets), except that the Company’s ownership of
Work Product does include those inventions that: (i) relate to the business of
the Company or its Affiliates or to the actual or demonstrably anticipated
research or development relating to the Company’s business; or (ii) result from
any work that Executive performs for the Company or its Affiliates.
(c)    Third Party Information. Executive understands that the Company and its
Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. From the time Executive enters into
this Agreement, during the term of Executive’s employment and thereafter, and
without in any way limiting the provisions of Sections 8(a) and 8(b) above,
Executive shall hold Third Party Information in the strictest confidence and
shall not disclose to anyone (other than personnel of the Company or its
Affiliates who need to know such information in connection with their work for
the Company or its Affiliates) or use, except in connection with his work for
the Company or its Affiliates, Third Party Information unless expressly
authorized by the Chief Executive Officer in writing.
(d)    Use of Information of Prior Employers, etc. Executive will abide by any
enforceable obligations contained in any agreements that Executive has entered
into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.
(e)    Compelled Disclosure. If Executive is required by law or governmental
regulation or by subpoena or other valid legal process to disclose any
Proprietary Information or Third Party


8

--------------------------------------------------------------------------------




Information to any Person, Executive will immediately provide the Company with
written notice of the applicable law, regulation or process so that the Company
may seek a protective order or other appropriate remedy. Executive will
cooperate fully with the Company and the Company’s representatives in any
attempt by the Company, at its sole cost and expense, to obtain any such
protective order or other remedy. If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information then Executive may disclose such Proprietary
Information or Third Party Information to the extent legally required; provided,
however, that Executive will use his reasonable best efforts to ensure that such
Proprietary Information is treated confidentially by each Person to whom it is
disclosed.
(f)    Permitted Disclosure.    Executive acknowledges that nothing in this
Agreement, in any other agreement between Executive and the Company, or in any
policy of the Company, restricts or prohibits Executive from reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with, a self-regulatory authority or a government agency
or entity, including without limitation the U.S. Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General, or from making other disclosures that are
protected under the whistleblower provisions of state or federal law or
regulation, whether Executive does so as a result of Executive initiating
communications directly with or responding to any inquiries from such government
agency or entity. Executive further acknowledges that Executive does not need
the prior authorization of the Company to engage in such conduct, and Executive
does not need to notify the Company that Executive has engaged in such conduct.
In addition, Executive acknowledges that such conduct shall not be deemed a
breach of any provision of this Agreement or any other agreement with or policy
of the Company.
(g)    Defend Trade Secrets Act Notice. U.S. federal law (18 U.S.C. § 1833(b))
states that an individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that:
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney and (ii) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. That law further states that an individual who files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual: (Y) files
any document containing the trade secret under seal; and (Z) does not disclose
the trade secret, except pursuant to court order. For the avoidance of doubt,
nothing in this Agreement is intended to, nor shall be construed to, conflict
with 18 U.S.C. § 1833(b).
9.    Noncompetition and Nonsolicitation.
(a)    Noncompetition and Nonsolicitation.
During Executive’s employment, and for a period of twelve (12) months following
the termination of Executive’s employment for any reason, Executive will not,
directly or indirectly


9

--------------------------------------------------------------------------------




through another entity, within any geographic area served or supervised by
Executive during the twelve (12)-month period immediately preceding the
Termination Date:
(i)    render or offer any Competing Service or Product to any client or
customer for whom Executive provided a Competing Service/Product on behalf of
Company;
(ii)    render or offer any Competing Service or Product to any Prospective
Customer of Company; or,
(iii)    participate in the recruitment or hiring of any Company Employee nor
induce or attempt to induce any Company employee to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
the employee thereof.
“Competing Service or Product” means producing or selling software or services
used for learning foreign languages, including English as a foreign language,
and any other business carried on by the Company during Executive’s employment.
A “Prospective Customer” means any Person that the Executive, or other employee
working under the Executive, has entertained discussions with to become a client
or customer of Company at any time during the twelve (12) -month periods
immediately preceding the Termination Date and who has not explicitly rejected a
business relationship with the Company. A “Company Employee” is any person who
was an employee of the Company at any time within the six (6) months prior to
the date of solicitation. For purposes of this Section 9(a), “Company” includes
Company and any Affiliate to which Executive provided services during his
employment.
(b)    Acknowledgment. Executive acknowledges that in the course of his
employment with the Company and its Affiliates, he has and will become familiar
with the trade secrets and other Proprietary Information of the Company and its
Affiliates. Executive further acknowledges that as the General Counsel and
Secretary of the Company, Executive has and will have direct or indirect
responsibility, oversight or duties with respect to the businesses of the
Company and its Affiliates and its and their current and prospective employees,
vendors, customers, clients and other business relations, and that, accordingly,
the geographical restriction contained in this Section 9 is reasonable in all
respects and necessary to protect the goodwill and Proprietary Information of
the Company and that without such protection the Company’s customer and client
relations and competitive advantage would be materially adversely affected. It
is specifically recognized by Executive that his services to the Company and its
Affiliates are special, unique and of extraordinary value, that the Company has
a protectable interest in prohibiting Executive as provided in this Section 9,
that Executive is responsible for the growth and development of the Company and
the creation and preservation of the Company’s goodwill, that money damages are
insufficient to protect such interests, that there is adequate consideration
being provided to Executive hereunder, that such prohibitions are necessary and
appropriate without regard to payments being made to Executive hereunder and
that the Company would not enter this Agreement with Executive without the
restriction of this Section 9. Executive further acknowledges that the
restrictions contained in this Section 9 do not impose an undue hardship on
[her/him] and, since he has general business skills that may be used in
industries other than that in which the Company and its Affiliates conduct their


10

--------------------------------------------------------------------------------




business, do not deprive Executive of his livelihood. Executive further
acknowledges that the provisions of this Section 9 are separate and independent
of the other sections of this Agreement.
(c)    Enforcement, etc. The parties agree that, in the event that any provision
of Section 8 or 9 hereof shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law. The
length of time for which the non-compete and non-solicitation shall be in force
shall be extended by an amount of time equal to the period of time during which
a violation of such covenant is deemed by a court of competent jurisdiction to
have occurred (including any period required for litigation during which the
Company seeks to enforce such covenant). If, notwithstanding such provision, a
court concludes that the restrictions stated herein are unenforceable or
unreasonable under circumstances then existing, the parties hereto agree that
the unenforceable or unreasonable restriction should be severed from the
Agreement and shall not affect the validity of enforceability of the other
restrictions in Section 8 or 9. Because Executive’s services are unique, because
Executive has access to Proprietary Information and for the other reasons set
forth herein, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. Therefore, without limiting the
generality of Section 12(f), in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).
(d)    Submission to Jurisdiction. The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in the Commonwealth of
Virginia in any action or proceeding arising out of or relating to Section 8
and/or 9 of this Agreement; (ii) agree that all claims in respect of such action
or proceeding may be heard or determined in any such court; and (iii) agree not
to bring any action or proceeding arising out of or relating to Section 8 and/or
9 of this Agreement in any other court. The parties hereby waive any defense of
inconvenient forum to the maintenance of any action or proceeding so brought.
The parties hereby agree that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law.
GENERAL PROVISIONS
10.    Definitions.
“Accrued Obligation” means the sum of (1) Executive’s Annual Base Salary, (2)
reimbursement of any unreimbursed business expenses existing on Executive’s
Termination Date, in accordance with the Company’s normal reimbursement policies
and practices, (3) vested account balance under and subject to the terms and
provisions of the Company’s 401(k) Plan, and (4) any other amounts Executive is
entitled to under the Company’s benefit plans through the Termination Date for
periods through but not following his Separation From Service to the extent not
theretofore paid


11

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any particular Person, any other Person
controlling, controlled by or under common control with such particular Person.
A Subsidiary of the Company shall be an Affiliate of the Company.
“Board” means the Board of Directors of the Company or any committee of the
Board, such as the Compensation Committee, to which the Board has delegated
applicable authority.
“Code” means the Internal Revenue Code of 1986, as amended and the regulations
and guidance issued thereunder.
“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, university, college, governmental authority or other entity
of any kind.
“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates’ businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secrets, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important. Proprietary Information does not include any information that
Executive has obtained from a Person other than an employee of the Company or an
Affiliate, which was disclosed to [her/him] without a breach of a duty of
confidentiality.
“Section 409A” means Section 409A of the Code.
“Separation From Service” shall have the meaning ascribed to such term in
Section 409A.
“Specified Employee” means a person who is a “specified employee” within the
meaning of Section 409A.
“Subsidiary” means any company of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.
“Termination Date” means the effective date of the termination of Executive’s
employment.


12

--------------------------------------------------------------------------------




11.    Notices.
Any notice provided for in this Agreement must be in writing and must be mailed,
personally delivered or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated:
If to the Company:
Rosetta Stone Ltd.
1621 North Kent Street
12th Floor
Arlington, VA 22209
Attention: Chief Executive Officer


With a copy to:
Rosetta Stone Ltd.
1621 North Kent Street
12th Floor
Arlington, VA 22209
Attention: General Counsel and Secretary
If to Executive:
The last address on file with the Company.




Or such other addresses or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement will be deemed to have been given when
delivered or, if mailed, five (5) business days after deposit in the U.S. mail.
12.    Miscellaneous.
(a)    Clawback/Recoupment. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company to comply with any such law, government regulation
or stock exchange listing requirement).
(b)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision


13

--------------------------------------------------------------------------------




of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
(c)    Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
(d)    Counterparts; Facsimile Transmission. This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Each party to this
Agreement agrees that its own telecopied signature will bind it and that it
accepts the telecopied signature of each other party to this Agreement.
(e)    Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of the parties under this Agreement shall not be
assignable without the prior written consent of the other party, except for
assignments by operation of law and assignments by the Company to any successor
of the Company by merger, consolidation, combination or sale of assets. Any
purported assignment in violation of these provisions shall be void ab initio.
(f)    Choice of Law; Jurisdiction. All questions or disputes concerning this
Agreement and the exhibits hereto will be governed by and construed in
accordance with the internal laws of the Commonwealth of Virginia, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the Commonwealth of Virginia or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Virginia. The parties hereby: (i) submit to the non-exclusive jurisdiction of
any state or federal court sitting in the Commonwealth of Virginia in any action
or proceeding arising out of or relating to this Agreement; and (ii) agree that
all claims in respect of such action or proceeding may be heard or determined in
any such court. Each party hereby waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought. The parties hereby agree
that a final judgment in any action or proceeding so brought shall be conclusive
and may be enforced by suit on the judgment or in any other manner provided by
law.
(g)    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.


14

--------------------------------------------------------------------------------




(h)    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive.
(i)    Termination. This Agreement (except for the provisions of Sections 1, 2,
3, and 4) shall survive the termination of Executive’s employment with the
Company and shall remain in full force and effect after such termination.
(j)    No Waiver. A waiver by any party hereto of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy that
such party would otherwise have on any future occasion. Neither failure to
exercise nor any delay in exercising on the part of any party hereto, any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.
(k)    Taxes; Withholding of Taxes on Behalf of Executive. Executive shall be
solely responsible for any and all taxes imposed on Executive by reason of any
compensation and benefits provided under this Agreement, and all such
compensation and benefits shall be subject to applicable withholding. Without
limiting the scope of the preceding sentence, the Company and its Affiliates
shall be entitled to deduct or withhold from any amounts owing from the Company
or any of its Affiliates to Executive any federal, state, provincial, local or
foreign withholding taxes, excise taxes, or employment taxes imposed with
respect to Executive’s compensation or other payments from the Company or any of
its Affiliates or Executive’s ownership interest in the Company, including, but
not limited to, wages, bonuses, dividends, the receipt or exercise of stock
options and/or the receipt or vesting of restricted stock.
(l)    Waiver of Jury Trial. BOTH PARTIES TO THIS AGREEMENT AGREE THAT ANY
ACTION, DEMAND, CLAIM OR COUNTERCLAIM RELATING TO THE TERMS AND PROVISIONS OF
THIS AGREEMENT, OR TO ITS BREACH, MAY BE COMMENCED IN THE COMMONWEALTH OF
VIRGINIA IN A COURT OF COMPETENT JURISDICTION. BOTH PARTIES TO THIS AGREEMENT
FURTHER AGREE THAT ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM SHALL BE RESOLVED
BY A JUDGE ALONE, AND BOTH PARTIES HEREBY WAIVE AND FOREVER RENOUNCE THAT RIGHT
TO A TRIAL BEFORE A CIVIL JURY.
13.    Certain Additional Payments by the Company; Code Section 280G.
(a)    Anything in this Agreement to the contrary notwithstanding, if any
payment or benefit Executive would receive pursuant to this Agreement
("Payment") would (i) constitute a "parachute payment" within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then such
Payment shall be reduced to the Reduced Amount. The "Reduced Amount" shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s


15

--------------------------------------------------------------------------------




receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting "parachute
payments" is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: (A) payments which do not constitute
nonqualified deferred compensation subject to Section 409A; (B) cash payments
shall be reduced first and in reverse chronological order such that the cash
payment owed on the latest date following the occurrence of the event triggering
such Excise Tax will be the first cash payment to be reduced; and (C) employee
benefits shall be reduced last (but only to the extent such benefits may be
reduced under applicable law, including, but not limited to the Code and the
Employee Retirement Income Security Act of 1974, as amended) and in reverse
chronological order such that the benefit owed on the latest date following the
occurrence of the event triggering such Excise Tax will be the first benefit to
be reduced. Any reduction shall be made in accordance with Section 409A.
(b)    The determinations and calculations required hereunder shall be made by
nationally recognized accounting firm that is selected by the Company (the
“Accounting Firm”). The Company shall bear all expenses with respect to the
determinations by the Accounting Firm required to be made hereunder
(c)    The Accounting Firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Eligible Employee within fifteen (15) business days after the
date on which right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. Any good faith determinations of the Accounting Firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.
14.    Indemnification.
During and following the employment period, the Company shall indemnify
Executive and hold Executive harmless from and against any claim, loss or cause
of action arising from or out of Executive’s performance as an officer, director
or employee of the Company or any of its Affiliates or in any other capacity,
including any fiduciary capacity, in which Executive serves at the request of
Company to the maximum extent permitted by applicable law and the Company’s
By-Laws, as in effect from time to time. Expenses incurred in defending or
investigating a threatened or pending action, suit or proceeding shall be paid
directly by the Company in advance of the final disposition of such action, suit
or proceeding upon receipt of an undertaking by or on behalf of Executive to
repay such amount if it shall ultimately be determined that he is not entitled
to be indemnified by the Company. To the extent that the Company reduces the
indemnity rights provided for under its By-Laws after execution of this
Agreement, the Company’s indemnity obligations hereunder shall be unaffected (to
the extent permitted by applicable law).
15.    Section 409A.
Although the Company does not guarantee to Executive any particular tax
treatment relating to the payments and benefits under this Agreement, the
parties acknowledge that this Agreement is intended to comply with, or be exempt
from, the requirements of Section 409A.




16

--------------------------------------------------------------------------------




For purposes of this Agreement, a termination of employment will mean a
“separation from service” as defined in Section 409A, where required for
compliance with Section 409A.


With regard to any provision of this Agreement that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; and (iii) such payments
shall be made on or before the last day of the service provider’s taxable year
following the taxable year in which the expense was incurred.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within sixty (60)
days after termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Company.


[Signature pages follow]


17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
ROSETTA STONE LTD.


By:    /s/ A. John Hass III            
Name: A. John Hass III
Title:    President and Chief Executive Officer


EXECUTIVE


/s/ Mathew N. Hulett                
Name: Mathew N. Hulett


18

--------------------------------------------------------------------------------




EXHIBIT A
Form of Release


19

--------------------------------------------------------------------------------






CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND GENERAL RELEASE. BY
SIGNING THIS AGREEMENT AND GENERAL RELEASE YOU GIVE UP AND WAIVE IMPORTANT LEGAL
RIGHTS.


Agreement and General Release


This Agreement and General Release (“Release”) is between Rosetta Stone Ltd.
(the “Company”) and Mr. Mathew N. Hulett (“Executive”) (each a “Party,” and
together, the “Parties”). For purposes of this Release “Effective Date” shall
mean the date that is the eighth day after the date on which Executive signs
this Release, provided Executive has not revoked this Release pursuant to
Section 2(c) below.
Recitals
A.    Executive and the Company are parties to an Employment Agreement to which
this Release is appended as Exhibit A (the “Employment Agreement”).
B.    In addition to the Accrued Obligation (as defined in the Employment
Agreement), Executive wishes to receive the other payments and benefits
described Section 6(a) of the Employment Agreement.


C.    Executive and the Company wish to resolve, except as specifically set
forth herein, all claims between them arising from or relating to any act or
omission predating the Separation Date defined below.
Agreement
The Parties agree as follows:
1.    Confirmation of Severance Package Obligation. The Company shall pay or
provide to Executive the entire Severance Payments and Severance Benefits as
provided in Section 6(a) of the Employment Agreement, if Executive executes and
does not revoke this Release. The Severance Payments, together with the
Severance Benefits described in Sections 6(a)(i), (ii), (iii) and (iv) of the
Employment Agreement, are referred to herein as the “Severance Package.”
2.    Legal Releases
(a)    Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive’s counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Executive Releaser due to any Executive Releasee’s act
or omission, (all of whom are collectively referred to as “Executive


20

--------------------------------------------------------------------------------




Releasees”) of and from any and all actions, causes of action, claims, demands,
costs and expenses, including attorneys’ fees, of every kind and nature
whatsoever, in law or in equity, whether now known or unknown, that Executive
Releasers, or any person acting under any of them, may now have, or claim at any
future time to have, based in whole or in part upon any act or omission
occurring on or before the Effective Date, without regard to present actual
knowledge of such acts or omissions, including specifically, but not by way of
limitation, matters which may arise at common law, such as breach of contract,
express or implied, promissory estoppel, wrongful discharge, tortious
interference with contractual rights, infliction of emotional distress,
defamation, or under federal, state or local laws, such as the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, and any civil
rights law of any state or other governmental body; PROVIDED, HOWEVER, that
notwithstanding the foregoing or anything else contained in this Release, the
release set forth in this Section shall not extend to: (i) any rights arising
under this Release; (ii) any vested rights under any pension, retirement, profit
sharing or similar plan; (iii) any rights Executive has under any grants of
stock options, restricted stock, or other forms of equity that may have been
provided to Executive during Executive’s employment (such grants to be governed
by the applicable equity plan and grant agreement); (iv) any rights Executive
has under applicable workers compensation laws; (v) Executive’s rights, if any,
to indemnification, and/or defense under any Company certificate of
incorporation, bylaw and/or policy or procedure, or under any insurance contract
or any indemnification agreement with the Company, in connection with
Executive’s acts and omissions within the course and scope of Executive’s
employment with the Company; (vi) Executive’s ability to communicate with the
Equal Employment Opportunity Commission (EEOC) or any other governmental agency,
provided Executive does not seek any personal relief for any claims released
herein; (vii) any claims arising after the date of Executive’s execution of this
Release; (viii) any obligations of the Company under the Employment Agreement
which survive Executive’s termination of employment; or (viii) any other claims
that cannot lawfully be released. Executive hereby warrants that Executive has
not assigned or transferred to any person any portion of any claim, which is
released, waived and discharged above. Executive further states and agrees that
Executive has not experienced any illness, injury, or disability that is
compensable or recoverable under the worker’s compensation laws of any state
that was not reported to the Company by Executive before the Effective Date, and
Executive agrees not to not file a worker’s compensation claim asserting the
existence of any such previously undisclosed illness, injury, or disability.
Executive has specifically consulted with counsel with respect to the
agreements, representations, and declarations set forth in the previous
sentence. Executive understands and agrees that by signing this Release
Executive is giving up any right to bring any legal claim against the Company
concerning, directly or indirectly, Executive’s employment relationship with the
Company, including Executive’s separation from employment. Executive agrees that
this legal release is intended to be interpreted in the broadest possible manner
in favor of the Company, to include all actual or potential legal claims that
Executive may have against the Company, except as specifically provided
otherwise in this Release.
(b)    In order to provide a full and complete release, each of the Parties
understands and agrees that this Release is intended to include all claims, if
any, covered under this Section 2 that such Party may have and not now know or
suspect to exist in such Party’s favor against any


21

--------------------------------------------------------------------------------




other Party and that this Release extinguishes such claims. Thus, each of the
Parties expressly waives all rights under any statute or common law principle in
any jurisdiction that provides, in effect, that a general release does not
extend to claims which the releasing party does not know or suspect to exist in
such Party’s favor at the time of executing the release, which if known by such
Party must have materially affected such Party’s settlement with the party being
released.
(c)    Executive acknowledges that he consulted with an attorney of his choosing
before signing this Release, and that the Company provided [her/him] with no
fewer than twenty-one (21) days during which to consider the provisions of this
Release and, specifically the release set forth at Section 2(a) above, although
Executive may sign and return the Release sooner if he so chooses. Executive
further acknowledges that he has the right to revoke this Release for a period
of seven (7) days after signing it and that this Release shall not become
effective until such seven (7)-day period has expired. Executive acknowledges
and agrees that if he wishes to revoke this Release, he must do so in writing,
and that such revocation must be signed by Executive and received by the Company
in care of the Chief Executive Officer no later than 5 p.m. (Eastern Time) on
the seventh (7th) day after Executive has signed this Release. Executive
acknowledges and agrees that, in the event that he revokes this Release, he
shall have no right to receive the Severance Package. Executive represents that
he has read this Release, including the release set forth in Section 2(a),
above, affirms that this Release provides [her/him] with benefits to which he
would not otherwise be entitled, and understands its terms and that he enters
into this Release freely, voluntarily, and without coercion.
3.    Executive acknowledges that he has received all compensation to which he
is entitled for [her/him] work up to his last day of employment with the
Company, and that he is not entitled to any further pay or benefit of any kind,
for services rendered or any other reason, other than the Severance Package, and
any expense reimbursement due pursuant Section 3(d)(ii) of the Employment
Agreement.
5.    The Parties agree that their respective rights and obligations under the
Employment Agreement shall survive the execution of this Release.
6.    The parties understand and agree that this Release shall not be construed
as an admission of liability on the part of any person or entity, liability
being expressly denied.
7.    Executive represents and warrants to the Company that, prior to the
Effective Date, Executive did not disclose to any person, other than to
Executive’s spouse, tax advisor and counsel, the terms of this Release or the
circumstances under which the matter that is the subject of this Release has
been resolved. After the Effective Date, neither Executive, counsel for
Executive, nor any other person under Executive’s control shall disclose any
term of this Release or the circumstances of Executive’s separation from the
Company, except that Executive may disclose such information to Executive’s
spouse, or as required by subpoena or court order, or to an attorney or
accountant to the extent necessary to obtain professional advice. Executive
shall not be entitled to rely upon the foregoing exception for disclosures
pursuant to subpoena or court order unless Executive has given the Company
written notice, within three business days following service of the subpoena or
court order.


22

--------------------------------------------------------------------------------




8.    During the Service Term and thereafter, Executive covenants never to, and
the Company agrees not to and to cause its Board and Section 16 reporting
officers not to, utter, publish, or communicate, or cause the utterance,
publication or communication of any defamatory, disparaging, or untrue,
inaccurate, or misleading statements or opinions intended to cause the other to
be held in lower regard, nor shall Executive at any time harass or behave
unprofessionally toward any past, present or future the Company employee,
officer or director, nor or the Company, its Board and Section 16 reporting
officers at any time harass or behave unprofessionally toward the Executive.
9.    Executive acknowledges that because of Executive’s position with the
Company, Executive may possess information that may be relevant to or
discoverable in connection with claims, litigation or judicial, arbitral or
investigative proceedings initiated by a private party or by a regulator,
governmental entity, or self-regulatory organization, that relates to or arises
from matters with which Executive was involved during Executive’s employment
with the Company, or that concern matters of which Executive has information or
knowledge (collectively, a “Proceeding”). Executive agrees that Executive shall
testify truthfully in connection with any such Proceeding, shall cooperate with
the Company in connection with every such Proceeding, and that Executive’s duty
of cooperation shall include an obligation to meet with the Company
representatives and/or counsel concerning all such Proceedings for such
purposes, and at such times and places, as the Company reasonably requests, and
to appear for deposition and/or testimony upon the Company’s request and without
a subpoena. The Company shall reimburse Executive for reasonable out-of-pocket
expenses that Executive incurs in honoring Executive’s obligation of cooperation
under this Section 9.
10.    Miscellaneous Terms and Conditions
(a)    Each party understands and agrees that Executive or it assumes all risk
that the facts or law may be, or become, different than the facts or law as
believed by the party at the time Executive or it executes this Release.
Executive and the Company acknowledge that their relationship precludes any
affirmative obligation of disclosure, and expressly disclaim all reliance upon
information supplied or concealed by the adverse party or its counsel in
connection with the negotiation and/or execution of this Release.
(b)    The parties warrant and represent that they have been offered no promise
or inducement except as expressly provided in this Release, and that this
Release is not in violation of or in conflict with any other agreement of either
party.
(c)    All covenants and warranties contained in this Release are contractual
and shall survive the closing of this Release.
(d)     This Release shall be binding in all respects upon, and shall inure to
the benefit of, the parties’ heirs, successors and assigns.
(e)    This Release shall be governed by the internal laws of the Commonwealth
of Virginia, irrespective of the choice of law rules of any jurisdiction.


23

--------------------------------------------------------------------------------




(f)    Should any provision of this Release be declared illegal or unenforceable
by any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this Release in full force and effect. Notwithstanding the foregoing, if Section
2(a), above, is declared void or unenforceable, then this Release shall be null
and void and both parties shall be restored to the positions that they occupied
before the Release’s execution (meaning that, among other things, all sums paid
by the Company pursuant to Section 1, above, shall be immediately refunded to
the Company); provided that in such circumstances this Release and the facts and
circumstances relating to its execution shall be inadmissible in any later
proceeding between the parties, and the statutes of limitations applicable to
claims asserted in the proceeding shall be deemed to have been tolled for the
period between the Effective Date and 10 days after the date on which Section
2(a) is declared unenforceable.
(g)    This Release constitutes the entire agreement of the parties and a
complete merger of prior negotiations and agreements.
(h)    This Release shall not be modified except in a writing signed by the
parties.
(i)    No term or condition of this Release shall be deemed to have been waived,
nor shall there be an estoppel against the enforcement of any provision of this
Release, except by a writing signed by the party charged with the waiver or
estoppel. No waiver of any breach of this Release shall be deemed a waiver of
any later breach of the same provision or any other provision of this Release.
(j)    Headings are intended solely as a convenience and shall not control the
meaning or interpretation of any provision of this Release.
(k)    Pronouns contained in this Release shall apply equally to the feminine,
neuter and masculine genders. The singular shall include the plural, and the
plural shall include the singular.
(l)    Each party shall promptly execute, acknowledge and deliver any additional
document or agreement that the other party reasonably believes is necessary to
carry out the purpose or effect of this Release.
(m)    Any party contesting the validity or enforceability of any term of this
Release shall be required to prove by clear and convincing evidence fraud,
concealment, failure to disclose material information, unconscionability,
misrepresentation or mistake of fact or law.
(n)    The parties acknowledge that they have reviewed this Release in its
entirety and have had a full and fair opportunity to negotiate its terms and to
consult with counsel of their own choosing concerning the meaning and effect of
this Release. Each party therefore waives all applicable rules of construction
that any provision of this Release should be construed against its drafter, and
agrees that all provisions of the agreement shall be construed as a whole,
according to the fair meaning of the language used.
(o)    Every dispute arising from or relating to this Release shall be tried
only in the state or federal courts situated in the Commonwealth of Virginia.
The parties consent to venue


24

--------------------------------------------------------------------------------




in those courts, and agree that those courts shall have personal jurisdiction
over them in, and subject matter jurisdiction concerning, any such action.
(p)    In any action relating to or arising from this Release, or involving its
application, the party substantially prevailing shall recover from the other
party the expenses incurred by the prevailing party in connection with the
action, including court costs and reasonable attorneys’ fees. If Executive is
the substantially prevailing party, the Company shall pay such expenses within
60 days following the determination that he is the substantially prevailing
party.
(q)    This Release may be executed in counterparts, or by copies transmitted by
telecopier, all of which shall be given the same force and effect as the
original.
[SIGNATURES FOLLOW]


25

--------------------------------------------------------------------------------




NOTE: DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER EXECUTIVE’S FINAL
DAY OF EMPLOYMENT.
ROSETTA STONE LTD. 


 
By:       
     A. John Hass III
Date:      
EXECUTIVE 



       
Mathew N. Hulett
Date:       






 


26